Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-30-1997

Walling v. Brady
Precedential or Non-Precedential:

Docket 96-7526




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Walling v. Brady" (1997). 1997 Decisions. Paper 180.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/180


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed July 30, 1997

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 96-7526

JOSEPH R. WALLING, and other
individuals similarly situated

v.

EDWARD J. BRADY; HAROLD R. BROHAWN;
JOHN D. DANIELLO; WILLIAM R. HICKMAN;
TERRANCE M. SHANNON; JOHN W. STEWART;
JAMES R. WAHL; ALFRED C. WILSON, JR.,
as Trustees of the Plumbers and Pipe
Fitters Local Union No. 74 Pension Fund;
PLUMBERS AND PIPE FITTERS LOCAL UNION NO. 74
PENSION FUND,

Appellants

On Appeal from the United States District Court
for the District of Delaware
(D.C. No. 94-cv-00410)

Argued June 16, 1997

BEFORE: COWEN, ALITO and SEITZ, Circuit Judges
ORDER VACATING SLIP OPINION

IT IS HEREBY ORDERED that the slip opinion in the
above case, filed July 25, 1997 is vacated; an amended
opinion is this day being filed together with this Order.

/s/ Robert E. Cowen    United States Circuit Judge

Dated: July 30, 1997

A True Copy:
Teste:

Clerk of the United States Court of Appeals
for the Third Circuit

                                2